DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
2.	The following is a Final Office action in response to applicant's amendment and response received 09/22/2022, responding to the 07/08/2022 non-final/final office action provided in rejection of claims 1-24.

3.	Claims 1 and 13 have been amended. Claims 1-24 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).

Examiner notes
 (A). Drawings submitted on 06/29/2021 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 
Response to Arguments
5. 	Applicant's arguments filed 09/22/2022, in particular pages 10-16, have been fully considered but not persuasive for the following reasons.
With respect to the rejection under 35 USC 101, Applicant further argues that the claimed invention enables/disables a visual indicator that releases software when selected if the software quality score meets a respective predetermined threshold. That is, the claims are directed to the practical application of permitting a user to release software when the software quality score meets a predetermined threshold. Applicant further added that even if the patent application claims were somehow determined to recite an abstract idea, they would nonetheless be patentable because they contain the 'inventive concept" of determining whether to enable or disable user interface functionality based on a computed quality score, and for example disabling a selectable visual integrator to thereby prevent release of the software if the software quality score is less than a predetermined threshold. That is, the claims recite "significantly more" than simply evaluating software. (Remarks, page 11-12)
Examiner respectfully disagrees. The newly added features determining whether to enable or disable user interface functionality based on a computed quality score, and for example disabling a selectable visual integrator to thereby prevent release of the software if the software quality score is less than a predetermined threshold when consider both individually and as combination does not amount to significantly more since it merely defines conventional or generic computer element for performing conventional or generic computer functions. The determining whether to enable or disable user interface functionality based on a computed quality score are simply DATA that is present in a conventional manner and thus the displaying amounts to insignificantly extra-solution activity that does not allude to a practical application or amount to an improvement to a technology or technical field. 
Examiner like to point out the following examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: 
vi. Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018); MPEP 2106.05(a).
Selecting a particular data source or type of data to be manipulated:
iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);
See MPEP 2106.05(g)    Insignificant Extra-Solution Activity [R-10.2019]
See MPEP 2106.05(a)    Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019]
IMPROVEMENTS TO COMPUTER FUNCTIONALITY
5.	2106.05(a)    Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019].
Applicant’s arguments have been consider but not persuasive. 
With respect to the rejection under 35 USC 102(a)(2), Applicant argues that claim 1 is not anticipated by Yang because Yang does not disclose all the limitations of amended independent claim 1. For example, Yang does not disclose a "selectable visual indicator ... [to] trigger integration of the software build into a software product ... responsive to selection in the user interface," and "disable[ing] the selectable visual indicator if the software quality score is less than a predetermined threshold," as recited in independent claim 1. Rather, the portions of Yang recited by the Examiner merely disclose "the importance or contribution of each feature to a prediction outcome" (Yang, ¶ 0038) and "an MTTF [mean time to failure] measurement ... provid[ing] a measure of software quality." Id. at ¶ 0034). There is no mention in Yang of a selectable visual indicator to trigger integration of a software build into a software product or disablement of the visual indicator if the software quality score is less than a predetermined threshold. (Remarks, page 13)
Examiner respectfully disagrees. The combination of Yang, and Stclair, teach these limitations, as shown in the rejection of the claim under 35 USC 103(a). Specifically, Applicant's argument that Yang "selectable visual indicator ... [to] trigger integration of the software build into a software product ... responsive to selection in the user interface," and "disable[ing] the selectable visual indicator if the software quality score is less than a predetermined threshold," Applicant argument is ineffective because the combination of Yang, and Stclair  is cited to teach operations. Yang does teach trigger integration of the software build into a software product or trigger release of the software build as the stand alone software product, responsive to selection in the user interface  (par. 0034). Yang further teaches the software quality score meets a predetermined threshold, wherein the selectable visual indicator is configured to (pars. 0045-0046; see also pars. 0050-0056; 0059 and 102 wherein features having the highest imbalance are selected and displayed while an alarm is shown for those below a threshold). However, Stclair discloses disable the selectable visual indicator if the software quality score is less than a predetermined threshold (see pars. 0122, FIG. 4D;).  It would be obvious to one of ordinary skill in the art before the effective filing of the claimed invention that graying out elements is an obvious substitute to displaying an alarm on the screen.

With respect to the rejection of claim under 35 USC 103(a), Applicant argues (page 14-15) that dependent claims are allowable because the parent claims are also allowable. However, the rejection of the parent claims is maintained.  Therefore, the rejection of the dependent claims is also maintained.
 	Examiner notes that applicant has provided no further argument with respect to the art applied to the claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 12-21 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 1 is directed to an abstract idea / mathematical algorithm without significantly more.  Claim 1 recites in part – “An assessment system comprising: at least one processor operatively connected to a memory, the at least one processor configured to: calculate a software quality score for a release candidate; calculate a confidence level associated with the software quality score; generate a user interface configured to display the software quality score and the confidence level associated with the software quality score; generate a selectable visual indicator in the user interface and enable operation of the selectable visual indicator responsive to determining that the software quality score meets a predetermined threshold, wherein the selectable visual indicator is configured to: trigger integration of the software build into a software product or trigger release of the software build as the stand alone software product, responsive to selection in the user interface.”

These limitations – “calculate a software quality score for a release candidate; calculate a confidence level associated with the software quality score” recite a mathematical calculation / abstract idea to determine a software quality score and thus are directed to the mathematical concept / abstract idea.  The judicial exception is not integrated into a practical application.  In particular the claim recites additional elements – “An assessment system comprising: at least one processor operatively connected to a memory, the at least one processor configured to: calculate a software quality score for a release candidate; calculate a confidence level associated with the software quality score; generate a user interface configured to display the software quality score and the confidence level associated with the software quality score; generate a selectable visual indicator in the user interface.” 

The system comprising at least one processor operatively connected to a memory and “generate a user interface configured to display the software quality score and the confidence level associated with the software quality score” constitutes nothing more than generic computer (see MPEP 2106.04(a)(2) III, Section C.  Further the additional limitation of - “enable operation of the selectable visual indicator in the user interface and enable operation of the selectable visual indicator responsive to determining that the software quality score meets a predetermined threshold, wherein the selectable visual indicator is configured to: trigger integration of the software build into a software product or trigger release of the software build as the stand alone software product, responsive to selection in the user interface, and disable the selectable visual indicator if the software quality score is less than a predetermined threshold.” – are directed to an additional limitation of adding insignificantly extra-solution activity to the judicial exception.  Herein the generating of a selectable visual indicator in the user interface has no bearing on the practical application of the abstract idea and further does not amount to significantly more.  See MPEP 2106.05(a) – Arranging information on a GUI / generating restaurant menu with functional claimed features.  In addition, the recited limitation is WURC as indicated in the prior art reference applied in the art rejection.  Thus claim 1 is rejectionable under 35 USC 101.  

Claim 13 is rejected for similar reasons as articulated for claim 1.  Further dependent claims 2-9, 12, 14-21 and 24 expand on the abstract idea in its calculation and/or expand on the type of software released that does not integrate the element into a practical application of the abstract idea or amount to significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 10, 12-14, 16-17 and 24 are rejected under 35 U.S.C. 103 as being obvious over Yang et al. (US 2021/0374033 A1) in view of Stclair et al. (2015/0095890 A1).

As to claim 1, Yang discloses an assessment system comprising: 
at least one processor operatively connected to a memory, the at least one processor configured to (par. 0006, … The system may include a processor, and memory storing instructions, which when executed by the processor, cause the processor to: receive first telemetry data from each device in a first group of devices executing first software. … ): 
calculate a software quality score for a release candidate (par. 0032, While software quality metrics obtained from the pre-release phases or otherwise based on the preview build may be used to infer quality of the software and/or features for the yet-to-be released general release or retail build, actual measures [i.e. score] of software quality from the preview build in the pre-release phases may not match measures of software quality later obtained when the software and/or new features of the retail build are actually released to the general population of users and used by the intended audience. …  .Further, see par. 0038, 0044-0045 and 0052-0053);
calculate a confidence level associated with the software quality score (confidence based on scale and scope, threshold number, and rating of the testing score, par. 0038, …  model that provides an indication of the relative importance or contribution of each feature to a prediction outcome may be used to identify the important covariates. For example a random forest classifier may be used to identify covariates affecting the quality metric. … the random forest classifier may provide a relevance score for each feature input during the training of the random classifier model, where the relevance score can be used to select the important features and drop the least important ones. That is, the top ten most important features may be selected as the covariates, alternatively, or in addition, the important features having a relevance score above a threshold may be selected as the covariates. Further, see pars. 0045, 0050, 0054, 0059); 
generate a user interface configured to display the software quality score and the confidence level associated with the software quality score (par. 0044, The quality metric may represent a mean, or average, MTTF across all devices within the first group of devices 104. The quality metric generator 132 may then provide the quality metric to a dashboard 136 such that a client device 144 may display the resulting quality metric 140, where the quality metric 140 represents a quality metric associated with a specific pre-release version of software executed on a first group of devices 104. Further, see par. 0034, 0048, and 0063-0064);  
generate a selectable visual indicator in the user interface (par. 0044, The telemetry repository 124 may provide feature data 128 to the quality metric generator 132. The quality metric generator may generate a quality metric based on the feature data 128, where the quality metric may be an average of the feature data 128 obtained from feature data each of the devices in the first group of devices 104. ... The quality metric generator 132 may then provide the quality metric to a dashboard 136 such that a client device 144 may display the resulting quality metric 140, where the quality metric 140 represents a quality metric associated with a specific pre-release version of software executed on a first group of devices 104. Further, see pars. 0034, 0063-0065, 0077, 0082) and enable operation of the selectable visual indicator responsive to determining (pars. 0038-0039, … to identify covariates affecting the quality metric. The random forest classifier may be trained with the features from the features list or the subset of features from the subgroup of features from the features list that were identified by the software developers, scientists, and engineers as influencing the identified quality metric. … the relevance score can be used to select the important features and drop the least important ones. That is, the top ten most important features may be selected as the covariates, alternatively, or in addition, the important features having a relevance score above a threshold may be selected as the covariates … score can be used to select the important features and drop the least important ones. That is, the top ten most important features may be selected as the covariates, alternatively, or in addition, the important features having a relevance score above a threshold may be selected as the covariates. … . Examiner Note: The selection of the relevance score above a threshold is an indication of enable operation of the selectable) that the software quality score meets a predetermined threshold, wherein the selectable visual indicator is configured to (pars. 0045-0046, … identify one or more features as an important covariate. For example, the random forest classification model 168 may score features representing covariates that impact the quality metric; each covariate feature score may provide an indication of an impact of the feature to the quality metric. Each of the covariate features having a score above a threshold for example, may be selected as the covariate features impacting the quality metric. … a predetermined set of criteria, where the predetermined set of criteria may correspond to a distribution, such as a Gaussian distribution and a number of strata, or buckets. … ; see also pars. 0050-0056; 0059 and 102 wherein features having the highest imbalance are selected and displayed while an alarm is shown for those below a threshold): 
trigger integration of the software build into a software product or trigger release of the software build as the stand alone software product, responsive to selection in the user interface  (par. 0034, … an MTTF measurement for a display manager service may provide a measure of software quality for the display manager service. Alternatively, or in addition, software developers, scientists, and engineers may determine that a mean time to failure (MTTF) metric associated with a service, software application, or feature executing on a device may provide a measure of software quality for a different service, software application, or feature executing on the device. For example, an MTTF measurement for a display manager service may provide a measure of software quality for a printer application, where the printer application may rely on the display manager service to display content to a user. The selected quality metric may be obtained as a standalone average [e.g., average MTTF for a service, software application, or feature across all preview devices]. Further, see pars. 0044, 0063-0065, 0077, 0082),

Yang does not explicitly disclose disable the selectable visual indicator if the software quality score is less than a predetermined threshold.

However, Stclair discloses disable the selectable visual indicator if the software quality score is less than a predetermined threshold (pars. 0122, FIG. 4D illustrates a GUI 415 that can be displayed when the Requirement Information tab is selected. The requirement [i.e. user defined criteria information GUI 415 can display information about the current selected requirement. In particular, the requirement information GUI 415 can group the information about the currently selected requirement into three areas of interest: test configuration, test management and requirement nomenclature. … The requirement information GUI 415 includes a View/Edit area 419, in which the selected requirement can be displayed and/or edited. The View/Edit area 419 can be grayed out [i.e. disable] to indicate when the user is not permitted [i.e. criteria has not been met] to edit the value or description associated with the selected requirement information; see also par. 0119-0121; 0137-0141).

It would be obvious to one of ordinary skill in the art before the effective filing of the claimed invention that graying out elements is an obvious substitute to displaying an alarm on the screen.  Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Yang to include disable functionality of the selectable visual indicator responsive to determining that at least a portion of the user defined criteria has not been met, as disclosed by StClair, to assess compliance of the source code with project coding rules and quality metrics. (see paragraph 0030 of Stclair).

As to claim 2, Yang discloses the system wherein the at least one processor is configured to:
access test information associated with the release candidate (par. 0027, … The focus of testing in the preview phase is to reduce impacts to end users, often incorporating usability testing. The process of delivering the preview build to the users is called preview release, or beta release, and is typically the first time that the software is available outside of the group or organization that developed it. There may be many preview releases, also referred to as different preview builds or different preview versions as new features are added, usability is enhanced, and bugs are found and fixed. Such releases may be public or private, depending on whether they are openly available or available only to a limited audience. The preview build is often useful for demonstrations and previews within an organization and to prospective customers. Other terms referring to this phase may include, but are not limited to, preview, prototype, technology preview, early access, or release candidate, where a release candidate is often seen as the final product to be released unless serious issues or defects arise); 
generate a value associated with a plurality of bugs identified during testing (par. 0027, … This phase is often referred to as a preview phase, a technical preview phase, or as a beta phase and the software may be identified as an preview build. Software in the preview phase is often seen as the last testing phase before the product is released to the market. The preview build may generally have many more bugs in it than completed software … ) and a severity associated with respective ones of the plurality of bugs (par. 0059, 0064, … each feature score may indicate the impact of the feature on the quality metric. Each of the features having a score above a threshold for example, may be selected as the features having a high impact [i.e. severity] on the quality metric. A subset of the identified covariates having a low impact on the quality metric may be removed based on feature imbalance at 628. … e quality metric associated with the first group and/or the predicted quality metric associated with the second group may drop below a threshold or otherwise be out of range due to a bug, flaw … if the quality metric for the current build for the first group of devices drops below a threshold but the predicted quality metric does not drop below the same or different threshold, such differences may be due in part to variances between the first and second groups of devices and a notification, such as a text message, email, or visual indication on a display may provide an indication of such. In some examples, the differences may be due in part to a bug having a noticeable effect on the second group of devices and not the first group of devices; alternatively, the differences may be due in part to a bug having a noticeable effect … . Further, see pars. 0029, 0045, 0050, 0102).

As to claim 4, Yang discloses the system wherein the at least one processor is configured to: 
access test information associated with the software build (par. 0029, … Throughout each phase of the software release cycle, each build, or version, of the software … the software and the new features can be monitored for bugs, crashes, performance, and other interruptions impacting user satisfaction. Software is better if it fails less often, and easily recovers from failure when it happens. Metrics may be used to track and assess the reliability of the software as well as the new features that may have been added; such metrics may include, but are not limited to an average failure rate the average number of failures … . Metrics to track and monitor performance may include CPU usage, error rates, response times, garbage collection, request rates, and overall customer satisfaction. In some examples, a quality metric may be the same as a quality measure); 
generate a value associated with a plurality of bugs identified during testing (quality metric generated data i.e. value identify testing status, par. 0044, The telemetry repository 124 may provide feature data 128 to the quality metric generator 132. The quality metric generator may generate a quality metric based on the feature data 128, where the quality metric may be an average of the feature data 128 obtained from feature data each of the devices in the first group of devices 104. The quality metric may be a metric that is tracked and assessed by engineering teams for their performance in the preview builds to make determinations about whether a new software product is ready to be released to the public (e.g., “ship no ship” determinations). As one non-limiting example, the quality metric generator may generate the MTTF quality metric based on the number of times a service associated with graphics rendering exhibited a failure or fault as measured … . Further, see pars. 0064, 0102) and a priority associated with respective ones of the plurality of bugs (priority assessment of mean time major failure, crash, error/bugs quality measurement, par. 0029,  rate throughout each phase of the software release cycle, each build, or version, of the software may include various features or additions; the software and the new features can be monitored for bugs, crashes, performance … major failure, a number of crashes, etc. In addition, software performance may be evaluated to understand the level of performance by users and how performance impacts the user's use of the software. Metrics to track and monitor performance may include CPU usage, error rates, response times, garbage collection, request rates, and overall customer satisfaction. In some examples, a quality metric may be the same as a quality measure. Further, see pars. 0044, 0053).
As to claim 5, Yang discloses the system wherein the at least one processor is configured to: 
access test information associated with the software build (par. 0029, … Throughout each phase of the software release cycle, each build, or version, of the software … the software and the new features can be monitored for bugs, crashes, performance, and other interruptions impacting user satisfaction. Software is better if it fails less often, and easily recovers from failure when it happens. Metrics may be used to track and assess the reliability of the software as well as the new features that may have been added; such metrics may include, but are not limited to an average failure rate the average number of failures … . Metrics to track and monitor performance may include CPU usage, error rates, response times, garbage collection, request rates, and overall customer satisfaction. In some examples, a quality metric may be the same as a quality measure);
generate a value associated with a plurality of bugs identified during testing (quality metric generated data i.e. value identify testing status, par. 0044, The telemetry repository 124 may provide feature data 128 to the quality metric generator 132. The quality metric generator may generate a quality metric based on the feature data 128, where the quality metric may be an average of the feature data 128 obtained from feature data each of the devices in the first group of devices 104. The quality metric may be a metric that is tracked and assessed by engineering teams for their performance in the preview builds to make determinations about whether a new software product is ready to be released to the public (e.g., “ship no ship” determinations). As one non-limiting example, the quality metric generator may generate the MTTF quality metric based on the number of times a service associated with graphics rendering exhibited a failure or fault as measured [i.e. during testing] … . Further, see pars. 0064, 0102) and a bug value associated with respective ones of the plurality of bugs (priority assessment of mean time major failure, crash, error/bugs quality measurement, par. 0029,  rate throughout each phase of the software release cycle, each build, or version, of the software may include various features or additions; the software and the new features can be monitored for bugs, crashes, performance … major failure, a number of crashes, etc. In addition, software performance may be evaluated to understand the level of performance by users and how performance impacts the user's use of the software. Metrics to track and monitor performance may include CPU usage, error rates, response times, garbage collection, request rates, and overall customer satisfaction. In some examples, a quality metric may be the same as a quality measure. Further, see pars. 0044, 0053).

As to claim 10, Yang discloses the system wherein the selectable visual indicator is configured to:
analyze user defined criteria associated with at least with the software quality score or the confidence level (par. 0044, … quality metric [i.e. score] may be a metric that is tracked and assessed by engineering teams [i.e. user defined] for their performance in the preview builds to make determinations about whether a new software product is ready to be released to the public (e.g., “ship no ship” determinations). As one non-limiting example, the quality metric generator may generate the MTTF quality metric based on the number of times a service associated with graphics rendering exhibited a failure or fault as measured with respect to an amount of time since the last reboot of the operating system. The quality metric may represent a mean, or average, MTTF across all devices within the first group of devices 104. The quality metric generator 132 may then provide the quality metric to a dashboard 136 such that a client device 144 may display the resulting quality metric 140, where the quality metric 140 represents a quality metric associated with a specific pre-release version of software executed on a first group of devices 104); and 
	
	Yang does not explicitly disclose disable functionality of the selectable visual indicator responsive to determining that at least a portion of the user defined criteria has not been met.
However, Stclair discloses disable functionality of the selectable visual indicator responsive to determining that at least a portion of the user defined criteria has not been met (pars. 0122, FIG. 4D illustrates a GUI 415 that can be displayed when the Requirement Information tab is selected. The requirement [i.e. user defined criteria information GUI 415 can display information about the current selected requirement. In particular, the requirement information GUI 415 can group the information about the currently selected requirement into three areas of interest: test configuration, test management and requirement nomenclature. … The requirement information GUI 415 includes a View/Edit area 419, in which the selected requirement can be displayed and/or edited. The View/Edit area 419 can be grayed out [i.e. disable] to indicate when the user is not permitted [i.e. criteria has not been met] to edit the value or description associated with the selected requirement information).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Yang to include disable functionality of the selectable visual indicator responsive to determining that at least a portion of the user defined criteria has not been met, as disclosed by StClair, to assess compliance of the source code with project coding rules and quality metrics. (see paragraph 0030 of Stclair).

As to claim 12, Yang discloses the system wherein the release candidate includes at least one of a software build (par. 0029, Throughout each phase of the software release cycle, each build, or version, of the software may include various features or additions; the software and the new features can be monitored for bugs), the software build comprising at least one of updated or new functionality to incorporate into, or operate as a standalone, software product, internet connected devices, hardware components with integrated functionality capable of testing in an electronic environment, or hybrid software and hardware devices (par. 0030, … assess software reliability and performance may be impacted by other factors. For example, the hardware on which the software is executed, such as but not limited to the CPU, a physical amount of system memory, an available amount of storage, a system architecture, etc., may impact processing speeds, an amount of memory available to the software, and an overall user experience. Software running on the latest and greatest hardware may have access to hardware resources that allow the most complicated calculations to be performed in a small amount of time, whereas the same software running on an older system with fewer resources may take longer to execute the same calculations and cause the application to perform slow and even fail. In some instances, other software and/or other features added to the software running on the system may contribute to reliability and performance issues).

As to claim 13, Yang discloses a computer implemented method for assessing a release candidate, the method comprising: 
calculating, by at least one processor, a software quality score for a release candidate (par. 0032, While software quality metrics obtained from the pre-release phases or otherwise based on the preview build may be used to infer quality of the software and/or features for the yet-to-be released general release or retail build, actual measures [i.e. score] of software quality from the preview build in the pre-release phases may not match measures of software quality later obtained when the software and/or new features of the retail build are actually released to the general population of users and used by the intended audience. …  .Further, see par. 0038, 0044-0045 and 0052-0053);
calculating, by the least one processor, a confidence level associated with the software quality score (confidence based on scale and scope, threshold number, and rating of the testing score, par. 0038, …  model that provides an indication of the relative importance or contribution of each feature to a prediction outcome may be used to identify the important covariates. For example a random forest classifier may be used to identify covariates affecting the quality metric. … the random forest classifier may provide a relevance score for each feature input during the training of the random classifier model, where the relevance score can be used to select the important features and drop the least important ones. That is, the top ten most important features may be selected as the covariates, alternatively, or in addition, the important features having a relevance score above a threshold may be selected as the covariates. Further, see pars. 0045, 0050, 0054, 0059);
generating, by the least one processor, a user interface configured to display the software quality score and the confidence level associated with the software quality score (par. 0044, The quality metric may represent a mean, or average, MTTF across all devices within the first group of devices 104. The quality metric generator 132 may then provide the quality metric to a dashboard 136 such that a client device 144 may display the resulting quality metric 140, where the quality metric 140 represents a quality metric associated with a specific pre-release version of software executed on a first group of devices 104. Further, see par. 0034, 0048, and 0063-0064); 
generating, by the least one processor, a selectable visual indicator in the user interface (par. 0044, The telemetry repository 124 may provide feature data 128 to the quality metric generator 132. The quality metric generator may generate a quality metric based on the feature data 128, where the quality metric may be an average of the feature data 128 obtained from feature data each of the devices in the first group of devices 104. ... The quality metric generator 132 may then provide the quality metric to a dashboard 136 such that a client device 144 may display the resulting quality metric 140, where the quality metric 140 represents a quality metric associated with a specific pre-release version of software executed on a first group of devices 104. Further, see pars. 0034, 0063-0065, 0077, 0082; see also pars. 0050-0056; 0059 and 102 wherein features having the highest imbalance are selected and displayed while an alarm is shown for those below a threshold); 
responsive to selection of the selectable visual indicator that has not been disabled in the user interface (pars. 0038-0039, … to identify covariates affecting the quality metric. The random forest classifier may be trained with the features from the features list or the subset of features from the subgroup of features from the features list that were identified by the software developers, scientists, and engineers as influencing the identified quality metric. … the relevance score can be used to select the important features and drop the least important ones. That is, the top ten most important features may be selected as the covariates, alternatively, or in addition, the important features having a relevance score above a threshold may be selected as the covariates … score can be used to select the important features and drop the least important ones. That is, the top ten most important features may be selected as the covariates, alternatively, or in addition, the important features having a relevance score above a threshold may be selected as the covariates. … . Examiner Note: The selection of the relevance score above a threshold is an indication of that has not been disabled in the user interface), triggering integration of the release candidate into a software product or triggering release of the release candidate as a stand-alone software product (par. 0034, … an MTTF measurement for a display manager service may provide a measure of software quality for the display manager service. Alternatively, or in addition, software developers, scientists, and engineers may determine that a mean time to failure (MTTF) metric associated with a service, software application, or feature executing on a device may provide a measure of software quality for a different service, software application, or feature executing on the device. For example, an MTTF measurement for a display manager service may provide a measure of software quality for a printer application, where the printer application may rely on the display manager service to display content to a user. The selected quality metric may be obtained as a standalone average [e.g., average MTTF for a service, software application, or feature across all preview devices]. Further, see pars. 0044, 0063-0065, 0077, 0082).

Stclair discloses disabling the selectable visual indicator if the software quality score is less than a predetermined threshold (pars. 0122, FIG. 4D illustrates a GUI 415 that can be displayed when the Requirement Information tab is selected. The requirement [i.e. user defined criteria information GUI 415 can display information about the current selected requirement. In particular, the requirement information GUI 415 can group the information about the currently selected requirement into three areas of interest: test configuration, test management and requirement nomenclature. … The requirement information GUI 415 includes a View/Edit area 419, in which the selected requirement can be displayed and/or edited. The View/Edit area 419 can be grayed out [i.e. disable] to indicate when the user is not permitted [i.e. criteria has not been met] to edit the value or description associated with the selected requirement information; see also par. 0119-0121; 0137-0141).

It would be obvious to one of ordinary skill in the art before the effective filing of the claimed invention that graying out elements is an obvious substitute to displaying an alarm on the screen.  Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Yang to include disable functionality of the selectable visual indicator responsive to determining that at least a portion of the user defined criteria has not been met, as disclosed by StClair, to assess compliance of the source code with project coding rules and quality metrics. (see paragraph 0030 of Stclair).

As to claim 14, (a method claim) recites substantially similar limitations to claim 2 (a system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 16, (a method claim) recites substantially similar limitations to claim 4 (a system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 17, (a method claim) recites substantially similar limitations to claim 5 (a system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 22, (a method claim) recites substantially similar limitations to claim 10 (a system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 24, (a method claim) recites substantially similar limitations to claim 12 (a system claim) and is therefore rejected using the same art and rationale set forth above.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being obvious over Yang et al. (US 2021/0374033 A1) in view of Stclair et al. (2015/0095890 A1) and further in view of Tal et al (US 2015/0074648 A1).

As to claim 3, Yang teaches testing and determine bugs associated with software and calculating a quality score of the software (0025-0027).  Yang and Stclair does not explicitly disclose adjust the value based on the plurality of bugs includes fixed and verified fixed and the adjustment is greater for improving the software quality score.

However, Tal discloses the system wherein the at least one processor is configured to: 
adjust the value based on a status associated with respective ones of the plurality of bugs, wherein the status includes fixed (par. 0025, FIG. 1 receives reported defects from the software tester 104 and provides reported defects to the application developer 102. In some examples, the application developer 102 retrieves the reported defects from the defect manager 106 (e.g., during a defect review). When the application developer 102 resolves (e.g., fixes) a reported defect received from the defect manager 106, the application developer returns or updates the reported defect in the defect manager 106. The example defect manager 106 provides resolved (but unverified) defects to the software tester 104 to be verified), the adjustment is greater for improving the software quality score for the verified fixed status relative (par. 0061, FIGS. 5A-5D illustrate an example user interface 500 of a software development system (e.g., the software development system 100 of FIG. 1) while verifying that a reported defect has been fixed. Further, par. 0086, The example instructions 700 may then end. In some examples, the instructions 700 may return control to block 702 to identify a selection of another reported defect for verification. In this manner, a quality assurance engineer may rapidly verify that multiple reported defects have been fixed) and to the adjustment for the fixed status (par. 0061-0070, FIG. 5C, the example software application under test has performed a calculation and populated the field 514 with the value `16.` This value is consistent with an expected value shown in the highlight 518. As a result, the user may confirm or verify that the reported defect has been fixed by selecting a verify fix button 520; see further 0092-0096).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Yang to include adjust the value based on the plurality of bugs includes fixed and verified fixed and the adjustment is greater for improving the software quality score, as disclosed by Tal, for the purpose of methods, apparatus, and articles of manufacture attach or associate a defect reproduction script to a reported defect, and attempt to reproduce a defect in response to selection of the defect by a user. In this manner, the example methods, apparatus, and articles of manufacture provide rapid verification of defects and enhanced software development efficiency. (see par. 0015 of Tal).

As to claim 15, (a method claim) recites substantially similar limitations to claim 3 (a system claim) and is therefore rejected using the same art and rationale set forth above.

Claims 6-8 and 18-20 are rejected under 35 U.S.C. 103 as being obvious over Yang et al. (US 2021/0374033 A1) in view of Stclair et al. (2015/0095890 A1) and further in view of Cmielowski et al (US 2016/0378618 A1).

As to claim 6, Yang discloses the system wherein the at least one processor is configured to: 
aggregate at least one sub-score for values associated with at least one of a build severity score, build value score, or build priority score (priority assessment of mean time major failure, crash, error/bugs quality measurement. Sub-score is based on number of test performed, par. 0029,  rate throughout each phase of the software release cycle, each build, or version, of the software may include various features or additions; the software and the new features can be monitored for bugs, crashes, performance … major failure, a number of crashes, etc. In addition, software performance may be evaluated to understand the level of performance by users and how performance impacts the user's use of the software. Metrics to track and monitor performance may include CPU usage, error rates, response times, garbage collection, request rates, and overall customer satisfaction. In some examples, a quality metric may be the same as a quality measure. Further, see pars. 0044, 0053); and 

Yang and Stclair does not explicitly disclose adjust the at least one sub-score based on a volume of testing conducted on the software build.

However, Cmielowski discloses adjust the at least one sub-score based on a volume of testing conducted on the software build (par. 0011 and 0041, … where hf indicates the calculated hot factor, ap indicates the attempted points of all the tests, tp indicates the total points of all the tests, srt indicates the success rate of all the tests, and srp indicates the success rate points of all the tests. Another feature that potentially has a decreasing risk severity is the classification of a software defect (i.e., bug) that indicates the degree of negative impact on the quality of the software. … In step 408, CSI analyzer 112 normalizes the measured risk-relevant data using a standard score. In many embodiments, normalizing the risk-relevant data can be an important part in the failure risk formula (see, for example, FIG. 2). Normalizing the risk-relevant data allows the failure risk … FIG. 3B, the normalization of the risk-relevant data results in the risk-relevant data to have relatively low positive and negative values. Features with relatively low values will have a negative value after normalization. In other example embodiments, the normalization of the risk-relevant data may be performed by another computing device in data processing environment 100. Examiner note: adjust the sub-score based on number of test, see pars. 0027-0028).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Yang to include adjust the at least one sub-score based on a volume of testing conducted on the software build, as disclosed by Cmielowski, for the purpose of performing software error detection and then the normalized values for the risk-decreasing data from a weighted sum of the normalized values for the risk-increasing data. (see paragraph 0003 and Abstract of Cmielowski).

As to claim 7, Yang discloses the system wherein the at least one processor is configured to: 
determine an absolute number of bugs relative to user defined threshold for an acceptable number of bugs (absolute number herein acceptable number of score, pars. 0044-0045, the quality metric generator may generate the MTTF quality metric based on the number of times a service associated with graphics rendering exhibited a failure or fault as measured with respect to an amount of time since the last reboot of the operating system. The quality metric may represent a mean, or average … data provided from the feature data preprocessing module 164 and may identify one or more features as an important covariate. For example, the random forest classification model 168 may score features representing covariates that impact the quality metric; each covariate feature score may provide an indication of an impact of the feature to the quality metric. Each of the covariate features having a score above a threshold [i.e. acceptable number] for example, may be selected as the covariate features impacting the quality metric. Further see par. 0059. Examiner note: relative user herein software developers, scientists, and engineers who determine that a mean time to failure (MTTF) metric associated with a service, software application, or feature executing on a device may provide a measure of software quality, see par. 0034); and 

Further Cmielowski discloses wherein the at least one processor is configured to adjust the at least one sub-score based on the volume of testing conducted on the software build reflected in the absolute number of bugs (par. 0026, … a time range is set for collecting data (based, for example, on the number of defects from a previous iteration). Increasing the time range and the number of collected features results in a more precise risk prediction by CSI analyzer 112 for each of the components. The time range may be a configurable attribute of CSI analyzer. In other example embodiments, the time range and number of collected features may be configured by one or more users on one or more computing devices in data processing environment 100. In another example embodiment, the number of collected features may be a dynamic process that tracks the number of releases for each of the components and re-measures and reclassifies data when a change [i.e. adjust] or fix is made in any of the releases. Examiner note: reflected in the absolute number herein analyzer normalizes the measured risk-relevant data using a standard score, see par. 0041).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Yang to include adjust the at least one sub-score based on the volume of testing conducted on the software build reflected in the absolute number of bugs, as disclosed by Cmielowski, for the purpose of normalizing the measured risk-relevant data using a standard score. (see paragraph 0029 and Abstract of Cmielowski).

As to claim 8, Yang does not explicitly disclose determine a relative number of bugs based on historical information on a number of bugs identified per software build 
adjust the at least one sub-score based on the volume of testing conducted on the software build reflected in the relative number of bugs.
However, Cmielowski discloses the system wherein the at least one processor is configured to: 
determine a relative number of bugs based on historical information on a number of bugs identified per software build (par. 0011, a method for performing software error [i.e. bug] detection and prediction on software products is essential in modern programming environments. Embodiments of the present invention describe an automated way of performing software error detection and prediction by subdividing the software into components and then—for each component—measuring and classifying risk-relevant historical data into risk-increasing and risk-decreasing data. … the number [i.e. relative number] of defects found in high priority areas. Furthermore, before software testing begins on a software product, it can be beneficial to know what has changed in the product since the last release (or build) and how that change has impacted to the product quality, so that limited resources may be applied to those areas to improve quality … ); and 
wherein the at least one processor is configured to adjust the at least one sub-score based on the volume of testing conducted on the software build reflected in the relative number of bugs (par. 0034, CSI analyzer 112 collects and classifies the risk-relevant historical data into risk-increasing and risk-decreasing data sets as described in FIG. 2 and depicted in FIG. 3A. The features, also referred to as metrics, are collected for a defined time range, such as the risk-relevant historical data from two previous releases to the current release in development. The data collected by CSI analyzer 112 includes the number of APARs, the number of changeset owners, the number of changesets in the current code, the number of affected files by the changeset, the number of defects in the component, the static code analysis of the current version of source code, the hot factor for the component, the number of automated tests executed on the component, and the number of manual tests executed on the component as depicted for CSI-1 through CSI-7).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Yang to include determine a relative number of bugs based on historical information on a number of bugs identified per software build adjust the at least one sub-score based on the volume of testing conducted on the software build reflected in the relative number of bugs, as disclosed by Cmielowski, for the purpose of performing software error detection and then the normalized values for the risk-decreasing data from a weighted sum of the normalized values for the risk-increasing data. (see paragraph 0003 and Abstract of Cmielowski).

As to claim 18, (a method claim) recites substantially similar limitations to claim 6 (a system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 19, (a method claim) recites substantially similar limitations to claim 7 (a system claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 20, (a method claim) recites substantially similar limitations to claim 8 (a system claim) and is therefore rejected using the same art and rationale set forth above.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being obvious over Yang et al. (US 2021/0374033 A1) in view of Stclair et al. (2015/0095890 A1) and further in view of Cmielowski et al (US 2016/0378618 A1) and further in view of Kulkarni et al. (US2022/0100632 A1).
As to claim 9, Yang does not explicitly disclose  determine an average value for testing duration based on analysis of prior test execution and volume of testing conducted difference between actual testing duration and the average value.

However, Kulkarni discloses the system wherein the at least one processor is configured to: 
determine an average value for testing duration based on analysis of prior test execution or a user tunable default threshold (par. 0067, … where the determined subsets for each performance metric have the relevant performance metric of their constituent historical application runs [i.e. prior test execution] averaged, the determined average values are then summed together to determine an overall performance metric for the run encapsulating the various component performance metrics for example, CPU cycles, IO interface, network interface, etc., which is then compared to a similar value that is derived from the performance metrics of the baseline); and 
wherein the at least one processor is configured to adjust the at least one sub-score based on the volume of testing conducted on the software build reflected in a difference between actual testing duration and the average value for testing duration (par. 0067, … performance metrics: (i) 475 CPU ticks over one hour [i.e. actual testing duration]; (ii) 995 IO interface bits over one hour; and (iii) 250 network interface upload/download bits over one hour. The determined run most similar for CPU ticks is the version 2 run, which included the now pre-processed CPU ticks performance metric of 550 CPU ticks over an hour. This is compared against … a real performance degradation is determined only if the comparison between the baseline for the CPU ticks, the IO interface bits, and the network interface upload/download bits all indicate values that exceed a predetermined threshold. In yet further alternative embodiments, where the determined subsets [i.e. number / volume to test] for each performance metric have the relevant performance metric of their constituent historical application runs averaged, the determined average values are then summed together to determine an overall performance metric for the run encapsulating the various component performance metrics for example, CPU cycles, IO interface, network interface, etc., which is then compared to a similar value that is derived from the performance metrics of the baseline).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Yang to include determine an average value for testing duration based on analysis of prior test execution or a user tunable default and wherein the at least one processor is configured to adjust the at least one sub-score based on the volume of testing conducted on the software build reflected in a difference between actual testing duration and the average value for testing duration, as disclosed by Kulkarni, for the purpose of determining and comparing performance metrics between the actual and average number. (see paragraph 0067 of Kulkarni).

While Kulkarni discloses sub-score based on the volume of testing conducted on the software build reflected in a difference between actual testing duration and the average value for testing duration but does not explicitly disclose at least one processor is configured to adjust the at least one sub-score.

However, Cmielowski discloses the at least one processor is configured to adjust the at least one sub-score (par. 0011 and 0041, …where hf indicates the calculated hot factor, ap indicates the attempted points of all the tests, tp indicates the total points of all the tests, srt indicates the success rate of all the tests, and srp indicates the success rate points of all the tests. Another feature that potentially has a decreasing risk severity is the classification of a software defect (i.e., bug) that indicates the degree of negative impact on the quality of the software. … In step 408, CSI analyzer 112 normalizes the measured risk-relevant data using a standard score. In many embodiments, normalizing the risk-relevant data can be an important part in the failure risk formula (see, for example, FIG. 2). Normalizing the risk-relevant data allows the failure risk … FIG. 3B, the normalization of the risk-relevant data results in the risk-relevant data to have relatively low positive and negative values. Features with relatively low values will have a negative value after normalization. In other example embodiments, the normalization of the risk-relevant data may be performed by another computing device in data processing environment 100. Examiner note: adjust the sub-score based on number of test, see pars. 0027-0028).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Yang to include the at least one processor is configured to adjust the at least one sub-score, as disclosed by Cmielowski, for the purpose of performing software error detection and then the normalized values for the risk-decreasing data from a weighted sum of the normalized values for the risk-increasing data. (see paragraph 0003 and Abstract of Cmielowski).

As to claim 21, (a method claim) recites substantially similar limitations to claim 9 (a system claim) and is therefore rejected using the same art and rationale set forth above.

Claim 11 and 23 are rejected under 35 U.S.C. 103 as being obvious over Yang et al. (US 2021/0374033 A1) in view of Stclair et al. (2015/0095890 A1) and further in view of Bhide et al. (US 10,305,758 B1).

As to claim 11, Yang does not explicitly disclose display an override option in the user interface and configured to re-enable the functionality of the selectable visual indicator.
However, Bhide discloses the system wherein the at least one processor is configured to: 
display an override option in the user interface, wherein responsive to activating the override option in the user interface, the at least one processor is configured to re-enable the functionality of the selectable visual indicator (col, 289, ll. 38-63, FIG. 46GB illustrates exemplary GUI 4653 which may be another example of a modifiable dashboard template. As shown, GUI 4653 may include a portion 4654 that provides the features of GUI 4649A and 4649B and enables a user to reconfigure or otherwise override the default drill down behavior of a widget, such as a widget that depicts various aspects of a KPI and/or an aggregate KPI (e.g., health score) GUI 4653 includes various GUI elements such as KPI/health score widgets 4652A-CA-C which may pertain to one or more services. It should be understood that while by default, upon selecting (e.g., ‘clicking on’) a particular widget the GUI may navigate a deep dive GUI associated with the particular service (e.g., a visual interface that provides an in-depth look at KPI data that reflects how a service or entity is performing over a certain period of time, as described herein), as described herein a user can also be enabled to override or reconfigure such navigation (e.g., in favor of navigation to another interface, report, etc.). For example, the referenced GUI can be reconfigured to depict one or more other items, including but not limited to: another deep dive GUI, a dashboard (e.g., a GUI that incorporates one or more widgets, each of which, for example, provides a representation of one or more aspects, values, etc. associated with a KPI, as described herein) and/or any other URL [which can refer to one or more of the referenced GUI elements and/or others]).

It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify Yang with Bhide. Yang teaches a method for generating a value associated with a plurality of bugs identified during testing and a severity associated with respective ones of the plurality of bugs and resolving / fixing identified bugs and Bhide teaches enables a user to reconfigure or otherwise override the default drill down behavior of bugs associated with the particular service e.g., a visual interface that provides an in-depth look at bugs. One of ordinary skill in the art would have recognized that applying the known technique of Bhide to seek improvement of Yang would have applying the well-known teaching of override / reconfiguring a GUI functionality applied to a similar device for predicted results for the purpose of configuring the behavior of a GUI by a user, as Yang discloses that the process of delivering the preview build to the users is called preview release, or beta release, and is typically the first time that the software is available outside of the group or organization that developed it. There may be many preview releases, also referred to as different preview builds or different preview versions as new features are added, usability is enhanced, and bugs are found and fixed.. See M.P.E.P. 2143(I)(D).

As to claim 23, (a method claim) recites substantially similar limitations to claim 11 (a system claim) and is therefore rejected using the same art and rationale set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199